Cite as: 596 U. S. ____ (2022)             1

                    Statement of BREYER, J.

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 21A632
                          _________________


    CARL WAYNE BUNTION v. BOBBY LUMPKIN,
       DIRECTOR, TEXAS DEPARTMENT OF
       CRIMINAL JUSTICE, CORRECTIONAL
         INSTITUTIONS DIVISION, ET AL.
                 ON APPLICATION FOR STAY
                         [April 21, 2022]

   The application for stay of execution of sentence of death
presented to JUSTICE ALITO and by him referred to the
Court is denied.
   Statement of JUSTICE BREYER respecting the denial of ap-
plication for stay.
   This case illustrates a serious legal and practical problem
with the death penalty as it is currently administered. As
I have previously noted, Carl Wayne Buntion has been on
death row under threat of execution for 30 years. Buntion
v. Lumpkin, 595 U. S. ___ (2021) (statement respecting de-
nial of certiorari). Twenty of those years, he tells us, were
spent in solitary confinement. Id., at ___ (slip op., at 1). We
have described even four weeks of waiting in prison under
the threat of execution as “one of the most horrible feelings
to which [a person] can be subjected.” In re Medley, 134
U. S. 160, 172 (1890). Buntion has suffered under such con-
ditions for decades. When efforts to administer the death
penalty produce results such as this, it raises serious ques-
tions about whether that practice complies with the Consti-
tution’s prohibition against cruel and unusual punishment.
I have expressed concerns about the constitutionality of the
death penalty in the past, and I am compelled to do so again
in light of the facts and history of Buntion’s case. See, e.g.,
2                   BUNTION v. LUMPKIN

                    Statement of BREYER, J.

Hamm v. Dunn, 583 U. S. ___ (2018) (statement respecting
denial of application for stay and denial of certiorari); Smith
v. Ryan, 581 U. S. ___ (2017) (statement respecting denial
of certiorari); Glossip v. Gross, 576 U. S. 863, 908 (2015)
(dissenting opinion).